Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The drawings were received on August 26, 2020.  These drawings are accepted.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “a surface slot” in claims 9 and 16.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The terms such as “upper” and “lower” in claims 2 and 10 are spatially relative terms or subjective terms.  Whether a particular release mechanism is covered by the claims would depend upon subjective determinations such as an subjective opinion of a particular individual purported to be practicing the invention; and/or the positional relationship of the mechanism relative to a selected frame of reference.  For example, if the device 10 in Applicant’s FIG. 1 is upper housing portion” and “lower housing portion” would then become “lower housing portion” and “upper housing portion.”   Please see, e.g., nonprecedential decision In re Chung, No. 00-1148 (Fed. Cir. October 4, 2000) (The distinction is one of semantics as “vertical” and “horizontal” depend upon the packet’s orientation which is easily manipulable by the user.).  
b.	Claim 9/1 recites the limitation "said rotational lock component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
c.	It is unclear whether the terms that appear at least twice such as “a cam follower guide component” and “a linear slot” in claim 15/10 refer to the same or different things.  Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings. 
d.	The term such as “displaceable” in claims 3 and 11, or “assemble-able” in claim 10 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claims 3 and 11, the slider is linearly slidable, but is not required structurally to be linearly slid. See the terms such as “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP § 2173.05(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or
otherwise available to the public before the effective filing date of the claimed invention.

1 and claim 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 20090151501).
Claim 1
Jung teaches a release mechanism for a vehicle, comprising:
a housing (100, ¶ 29 et seq.) within which is supported a rotatable cam (201, FIGS. 2-7, ¶ 41 et seq.) with a projecting handle (200, FIGS. 2-7, ¶ 29 et seq.); 
a cable (510/520, ¶ 29 et seq.) secured at one end to said cam (201),  and adapted to secure at an opposite end to a transmission (1, FIG. 11, ¶¶ 49, 51) of the vehicle; and 
an unlock component (255, 300; FIGS. 2-4, 6-10, ¶¶ 29 and 40 et seq.) incorporated into said housing in communication with said handle (200) and, upon actuating said unlock component (255, 300), allowing manual manipulation of said handle (200) and cam (201) to shift the vehicle between Park and Neutral positions (¶¶ 1 and 51).  Ibid. claims 1-20.
Claim 1 is anticipated by Jung because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Jung. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.

Claim 9
Jung’s rotational lock component (300) comprises a surface slot (301, FIG. 7, ¶ 44) adapted for receiving either a key or tool bit for actuating said rotatable lock component (300). 
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over DE 29520180 U1 (hereinafter “DE’180”).
	Jung’s housing (100, FIGS. 2-10) comprising a bottom housing portion (at 101 in FIG. 3, ¶ 31, see Appendix hereinafter “Ap.”), and a side housing portion (at 100 in FIG. 3, see Ap.), a passageway (Ap.) defined between said housing portions (Ap.) through which projects said cam handle (200).
	Jung teaches the invention substantially as claimed.  However, Jung does not teach an
upper housing portion.
	DE’180 teaches an upper housing/cover (22) in order to, inter alia, facilitate assembly and maintenance of the control cable (3, 4).  Translation ¶¶ 13 and 21, claims 13-16. 

the upper housing/cover for Jung’s housing since it would, inter alia, facilitate assembly and maintenance of Jung’s control cable as taught or suggested by DE’180.  The use of the upper housing/cover for Jung’s housing would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.
Indication of Allowable Subject Matter
Claims 10-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Alu et al. (US 10,793,127) of the same inventors, see claims 1-20;
b.	Alu et al. (US 20200247358) that have two common inventors (Calogero Alu and
Brian Andrew Mayville) with this application, see a housing (12), a handle (14) and a latch (20)
Ibid. claims 1-13; 
c.	Sano (WO 2014051155 A) teaches upper and lower housing portions (50 and 43);
d.	Fournier (US 20140311269) teaches upper and lower housing portions (170 and 70, FIG. 2, ¶ 17, claims 1-17); and
e.	Singleton (WO 2017200535 A1) teaches a handle (180, FIG. 8), and a cam (142).  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656